Citation Nr: 0303342	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  98-17 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as a result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active duty from January 1957 to November 
1969.  He served in the Republic of Vietnam during the 
Vietnam Era.  He died in December 1992.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the appellant's claim for service connection for the 
cause of the veteran's death.  This case was previously 
before the Board in February 2001 and June 2001, at which 
times it was remanded to the RO to ensure due process and for 
further development.  The case is again before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  The veteran died in December 1992 due to pancreatic 
cancer.

2.  At the time of his death the veteran did not have service 
connection in effect for any disability, and the medical 
evidence of record demonstrates no nexus between the cause of 
the veteran's death and his military service.




CONCLUSION OF LAW

The veteran's fatal pancreatic cancer was not incurred in or 
aggravated by active service, and  may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 1310 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.309, 3.310, 3.312 (2002); 38 C.F.R. § 3.307 (as 
amended by 67 Fed. Reg. 67792 - 67793 (Nov. 7, 2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
appellant and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist an appellant in developing the evidence 
necessary to substantiate a claim. See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)).  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
the claimant's and VA respective development 
responsibilities.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
appellant's claims are not final and remain pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the appellant's claim has proceeded 
in accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The November 1997 rating decision, the statement of the case 
(SOC), and supplemental statements of the case, notified the 
appellant of the reasons and bases for the decision, the 
relevant law and regulations, and of the evidence necessary 
to substantiate her claim.  Specifically, she was notified by 
VA letter dated in July 2001 of the evidence she needed to 
provide and what development action the VA would undertake.  
VA letters issued in August 1997 and in October 1997 also 
notified the appellant of what evidence she needed to submit.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  The Board finds that reasonable 
efforts have been made to assist the appellant in obtaining 
evidence necessary to substantiate her claim.

The appellant has provided testimony at a hearing before a 
hearing officer at the RO.  Service medical reports and post-
service private medical reports are of record, and a VA nexus 
opinion has been obtained.  The Board remanded the 
appellant's claim in June 2001 in order to get the 
appellant's authorization to obtain additional private 
medical records.  No authorization was received.  In April 
2002 the appellant wrote to the RO stating that there were no 
additional medical records.  Accordingly, there is no 
indication that there exists any evidence which has a bearing 
on the issue decided below which are obtainable.  The 
appellant and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her appeal. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the appellant or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  In light of the above, there is no prejudice to 
the appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran's death certificate indicates that he died in 
December 1992, of pancreatic cancer.  The death certificate 
also reveals that the veteran died at the Henry Ford Hospital 
and that an autopsy was not performed.

The veteran's service medical records reveal no complaints, 
treatment, or diagnoses related to cancer.  The veteran's 
post service medical records make no reference to cancer 
until 1990.

The veteran's claims file contains extensive records from the 
Henry Ford Hospital showing treatment for the veteran's fatal 
pancreatic cancer.  None of these records indicate that there 
was any relationship between the veteran's pancreatic cancer 
and his military service.

At the time of his death, the veteran did not have service 
connection in effect for any disability.

In August 1999, the appellant testified at a hearing before a 
hearing officer that the veteran was exposed to Agent Orange 
when he served in Vietnam.  She also stated that no one else 
in the veteran's family had ever had pancreatic cancer.  She 
asserted that the veteran's pancreatic cancer was caused by 
his exposure to Agent Orange in Vietnam.

The veteran's claims file was examined by a VA physician in 
August 2002.  The VA physician noted that the veteran died 
with the immediate cause of death being pancreas cancer of 
about 26 months.  The physician further stated that Agent 
Orange/herbicides exposure may cause subsequent malignant 
tumors, like non-Hodgkin's lymphoma, Hodgkin's disease, 
multiple myeloma, prostate cancer, respiratory cancers (lung, 
bronchus, larynx or trachea) and soft tissue sarcomas.  The 
VA physician noted that pancreatic cancer was not associated 
to herbicidal exposure in available information in standard 
medical books.  It was the VA physician's opinion that the 
veteran's pancreatic cancer was not likely related to his 
service, including his exposure to Agent Orange.  

A surviving spouse of a veteran is entitled to dependency and 
indemnity compensation if the evidence shows that a service-
connected disability either caused or contributed 
substantially or materially to the cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to be service-
connected, a disability must have been incurred in or 
aggravated by service, or proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.310 (2002).  Malignant tumors, 
including pancreatic cancer may be presumed under certain 
circumstances if it is manifested or aggravated to a 
compensable degree within a year of a veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & 
Supp. 2002);  38 C.F.R. § 3.309 (2002); 38 C.F.R. § 3.307 (as 
amended by 67 Fed. Reg. 67792 - 67793 (Nov. 7, 2002)).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e).  The regulations do not provide 
for presumptive service connection for pancreatic cancer, 
which was the cause of the veteran's death.

Several recent changes regarding Agent Orange have been 
enacted into law recently.  38 U.S.C. 1116 (f), as added by § 
201(c) of the "Veterans Education and Benefits Expansion Act 
of 2001," Pub. L. No. 107- 103 (H.R. 1291) (Dec. 27, 2001).  
Specifically, there is no time limit for developing 
respiratory cancers. 38 U.S.C. § 1116 (a) (2) (F).  Also, 
diabetes mellitus (Type 2) is now a presumptive disease under 
this section. 38 U.S.C.A. § 1116 (a) (2) (G).  As these 
changes do not affect the veteran's case, he is not 
prejudiced by the RO's not having initially reviewed them.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Another recent change is that a veteran is now presumed to 
have been exposed to Agent Orange if he served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  38 U.S.C. § 1116(f), as 
added by § 201 of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103 (H.R. 1291) (Dec. 
27, 2001).  It is no longer required that a veteran have a 
presumptive disease for it to be presumed that he was exposed 
to Agent Orange.  As the veteran served in Vietnam during 
this time, it is presumed that he was exposed to Agent 
Orange.

The Secretary of the Department of Veterans Affairs 
(Secretary) has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for: hepatobiliary cancers; nasal and/or nasopharyngeal 
cancer; bone cancer; breast cancer; female reproductive 
cancers; urinary bladder cancer; renal cancer; testicular 
cancer; leukemia; abnormal sperm parameters and infertility; 
motor/coordination dysfunction; chronic peripheral nervous 
system disorders; metabolic and digestive disorders (other 
than diabetes mellitus); immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tumors; brain 
tumors; and, any other condition for which the Secretary has  
not specifically determined a presumption of service 
connection is warranted.  See Notice, 64 Fed. Reg. 59,233 
(November 2, 1999).

The appellant is not entitled to service connection for the 
cause of the veteran's death on a presumptive basis as the 
evidence does not show that the cause of the veteran's death 
was one of the presumptive diseases listed in 38 C.F.R. § 
3.309 (e).  Furthermore, the Secretary specifically 
determined that gastrointestinal tumors are not presumptive 
diseases under 3.309 (e).  64 Fed. Reg. 59,233 (November 2, 
1999).

Even though pancreatic cancer is considered a chronic disease 
under 38 C.F.R. § 3.309 (a), the appellant is also not 
entitled to service connection for the cause of the veteran's 
death when her claim is considered on a presumptive basis for 
a chronic disease.  The record does not show that the veteran 
developed pancreatic cancer for more than 20 years after his 
discharge from service.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

The appellant is also not entitled to service connection for 
the cause of the veteran's death on a direct basis.  Although 
the appellant asserts that the veteran developed pancreatic 
cancer as a result of service, the appellant is not a medical 
physician who can make such a determination.  Lay persons are 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  As noted above, the evidence 
does not show that the veteran was treated for pancreatic 
cancer in service.  The medical evidence also does not 
demonstrate that that pancreatic cancer was incurred as a 
result of service, to include exposure to Agent Orange.  
Furthermore, a VA physician, after a review of the veteran's 
medical records, expressed the opinion that the veteran's 
pancreatic cancer was not likely related to his exposure to 
Agent Orange in service.  Accordingly, the preponderance of 
the evidence is against service connection for the cause of 
the veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

